
	
		II
		110th CONGRESS
		1st Session
		S. 1569
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To establish a pilot program on the
		  provision of legal services to assist veterans and members of the Armed Forces
		  receive health care, benefits and services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Advocacy Act of
			 2007.
		2.Pilot program on provision of legal
			 assistance to assist veterans and members of the Armed Forces receive health
			 care, benefits, and services
			(a)Pilot program required
				(1)In generalThe Secretary of Veterans Affairs shall
			 carry out a pilot program to assess the feasibility and advisability of
			 utilizing eligible entities to provide legal services to assist veterans and
			 members of the Armed Forces in applying for and receiving health care,
			 benefits, and services.
				(2)ConsultationThe Secretary of Veterans Affairs shall
			 carry out the pilot program in consultation with the Secretary of
			 Defense.
				(b)Grants
				(1)In generalThe Secretary of Veterans Affairs shall
			 carry out the pilot program through the award of grants to eligible entities
			 selected by the panel established in accordance with subsection (d)(1)
			 for—
					(A)the provision of legal services at no cost
			 to members of the Armed Forces and veterans as described in subsection (a)(1);
			 or
					(B)the provision of legal training to
			 attorneys of eligible entities on the health and benefits programs of the
			 Department of Defense and the Department of Veterans Affairs to facilitate the
			 provision of legal services described in subsection (a)(1).
					(2)Awarding grantsGrants under this subsection shall be
			 awarded to eligible entities selected pursuant to subsection (d) not later than
			 180 days after the date of the enactment of this Act.
				(3)Number of grants
					(A)In generalThe Secretary shall award 10 grants under
			 the pilot program.
					(B)State-designated protection and advocacy
			 systemsNot less than five of
			 the grants awarded under the pilot program shall be awarded to State-designated
			 protection and advocacy systems.
					(4)Grant amountThe amount of each grant awarded under the
			 pilot program shall be determined by the selection panel described in
			 subsection (d)(1), except that each such grant may not be awarded in an amount
			 that—
					(A)exceeds $100,000; or
					(B)is less than $25,000.
					(5)DurationThe duration of any grant awarded under the
			 pilot program may not exceed one year.
				(6)Avoidance of frivolous benefit
			 claimsAn eligible entity
			 that receives a grant under this subsection shall make reasonable efforts to
			 avoid representing veterans and members of the Armed Forces with respect to
			 frivolous benefits claims.
				(c)Eligible entitiesFor purposes of this subsection, an
			 eligible entity is any entity or organization, including a State-designated
			 protection and advocacy systems, that—
				(1)is not part of the Department of Veterans
			 Affairs or the Department of Defense; and
				(2)provides legal services by licensed
			 attorneys with experience assisting veterans, members of the Armed Forces, or
			 persons with disabilities.
				(d)Selection of grant recipients
				(1)Selection by panel
					(A)In generalEach application submitted under paragraph
			 (2) shall be evaluated by a panel appointed by the Secretary for purposes of
			 the pilot program. The panel shall select eligible entities for receipt of
			 grants under subsection (b) from among the applications so evaluated.
					(B)Membership of panelMembers of the panel shall be appointed in
			 equal numbers from among individuals as follows:
						(i)Officers and employees of the Department of
			 Veterans Affairs.
						(ii)With the approval of the Secretary of
			 Defense, officers and employees of the Department of Defense.
						(iii)Representatives of veterans service
			 organizations.
						(iv)Representatives of organizations that
			 provide services to members of the Armed Forces.
						(v)Attorneys that represent veterans.
						(vi)Attorneys employed by a State-designated
			 protection and advocacy system.
						(2)ApplicationAn eligible entity seeking a grant under
			 the pilot program shall submit to the Secretary of Veterans Affairs an
			 application therefor in such form and in such manner as the Secretary considers
			 appropriate.
				(3)ElementsEach application submitted under paragraph
			 (2) shall include the following:
					(A)In the case of an eligible entity applying
			 for a grant under subsection (b)(1)(A), the following:
						(i)A description of the population of members
			 of the Armed Forces and veterans to be provided assistance.
						(ii)A description of the outreach to be
			 conducted by the eligible entity concerned to notify members of the Armed
			 Forces and veterans of the availability of such assistance.
						(B)In the case of an eligible entity applying
			 for a grant under subsection (b)(1)(B), the following:
						(i)A description of the population of
			 attorneys to be provided training.
						(ii)A description of the outreach to be
			 conducted by the eligible entity concerned to notify attorneys of the
			 availability of such training.
						(C)In the case of an eligible entity applying
			 for a grant under subparagraphs (A) and (B) of subsection (b)(1), the elements
			 described in subparagraphs (A) and (B) of this paragraph.
					(e)ReportNot later than one year after the date
			 described in subsection (b)(2), the Secretary of Veterans Affairs shall submit
			 to the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the pilot program
			 required by subsection (a), including the following:
				(1)The number of veterans and members of the
			 Armed Forces that received assistance or services from such pilot
			 program.
				(2)A description of the assistance and
			 services provided as part of such pilot program.
				(f)DefinitionsIn this section:
				(1)State-designated protection and advocacy
			 systemThe term
			 State-designated protection and advocacy system means a system
			 established in a State to protect the legal and human rights of individuals
			 with developmental disabilities in accordance with subtitle C of the
			 Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C.
			 15041 et seq.).
				(2)Veterans service organizationThe term veterans service
			 organization means any organization organized by the Secretary of
			 Veterans Affairs for the representation of veterans under section 5902 of title
			 38, United States Code.
				(g)FundingOf amounts appropriated for Defense
			 Health Program in the U.S. Troop Readiness, Veterans' Care, Katrina
			 Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28),
			 $1,000,000 shall be available for fiscal year 2008 to carry out the provisions
			 of this section and not for the purposes for which appropriated by such Act.
			 Any amount made available by this subsection shall remain available without
			 fiscal year limitation.
			
